—In an action to foreclose a mortgage, the defendant Arthur Sack appeals, and the defendants “Robert J. Seaman, et al.” purportedly appeal from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered September 29, 1998, which, upon the granting of the plaintiffs motion for a deficiency judgment, is in favor of the plaintiff and against them in the sum of $8,442.83. The notice of appeal from the order dated August 28, 1998,.is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the purported appeals by the defendants “Robert J. Seaman, et al.”, are dismissed, without costs or disbursements, as those defendants have not properly appeared in this Court (see, CPLR 321 [a]); and it is further,
Ordered that the judgment is affirmed insofar as appealed *253from by the defendant Arthur Sack, without costs or disbursements.
We agree with the Supreme Court that the plaintiff was entitled to a deficiency judgment in this case (see, RPAPL 1371). The equitable considerations raised by the appellant do not warrant a modification of the deficiency judgment entered against him (cf., Federal Deposit Ins. Corp. v Forte, 144 AD2d 627; Aetna Life Ins. Co. v Avalon Orchards, 118 AD2d 297). Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.